Citation Nr: 0707843	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in 
either ear.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

3.  The veteran does not have PTSD, and the diagnoses of PTSD 
of record are based upon combat stressors that did not occur 
or upon stressors that are unrelated to service.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
July 2004, prior to the RO's initial adjudication of the 
claims.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of his claims for service connection 
for a bilateral hearing loss disability, tinnitus, and  PTSD, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for bilateral hearing loss disability, tinnitus 
or PTSD.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate 
audiological examination.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  The Board acknowledges that 
the veteran has not been afforded a VA examination in 
response to his claim for service connection for PTSD but 
finds that no such examination is required in this case 
because the medical evidence of record is sufficient to 
fairly decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Bilateral Hearing Loss Disability

There is no medical evidence showing that the veteran has 
hearing impairment in either ear to the degree required to 
establish the presence of hearing loss disability for VA 
compensation purposes.  In addition, the report of a June 
2006 VA examination indicates that he does not.  Therefore 
service connection is not warranted for this claimed 
disability.  




Tinnitus

The veteran contends that service connection is warranted for 
tinnitus because it is due to noise exposure in service.  The 
medical evidence of tinnitus is limited to the report of a 
June 2006 VA examination, which shows that the veteran 
reported first noticing tinnitus approximately one year prior 
to the examination.  The report also reflects the examiner's 
opinion that the most likely etiology of the veteran's 
tinnitus is an ear infection and that the tinnitus was not 
related to military noise exposure.  

The evidence of a nexus between the veteran's tinnitus and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

PTSD

Outpatient treatment records from the VA Medical Center in 
Sumter, South Carolina show that during a Triage Mental 
Health Intake Assessment in November 2003, shows that a 
provision diagnosis of	 PTSD was rendered but the only 
identified stressor was physical or sexual abuse from his 
father.  

Outpatient treatment records from the VA Medical Center in 
Columbia, South Carolina dated in September 2004, show that 
the veteran reported having dreams of war and shooting and 
feeling on edge.  He also reported that dark, rainy days made 
him anxious, that his trigger finger hurt, that he was 
hearing voices, and that he was having flashbacks of enemies 
who were against him.  PTSD and chronic medical issues were 
diagnosed by a social worker.  During a PTSD Screen conducted 
at the Columbia VA in February 2005 by a nurse practitioner, 
the veteran reported memories of a cousin being killed and 
indicated that the death of an acquaintance would bring back 
memories of the cousin's death.  The veteran was again 
diagnosed with PTSD at that time.

Although the record documents these two instances when the 
veteran was diagnosed with PTSD, the identified stressors 
were either unrelated to the veteran's military service or 
did not occur.  In particular, the Board notes that the 
veteran's only foreign service was in Germany.  He did not 
serve in a combat zone.  Moreover, almost all of the medical 
evidence pertaining to the veteran's psychiatric state 
indicates that he has a depressive disorder not otherwise 
specified or a major depressive disorder, and does not have 
PTSD.  

The Board also notes that during the September 2006 hearing 
before the undersigned, the veteran claimed that his PTSD 
stems from an incident during his active duty in Germany 
where he witnessed a German citizen being struck and 
critically injured by a train.  The veteran claimed that the 
incident occurred approximately two months before he left 
Germany but he was not able to provide any other information 
about the incident such as the name of the individual who was 
allegedly injured or whether the individual survived the 
accident.  The veteran does not claim to have sought 
psychiatric treatment following this incident while in 
service but he did testify at the September 2006 hearing that 
he sought psychiatric treatment related to the alleged 
stressor in 1989.  Although no records pertaining to this 
alleged treatment are of record, when asked at the hearing 
whether there is any outstanding evidence that should be 
obtained to support his claim, the veteran and his 
representative indicated that there is none.  In any event 
the medical records documenting psychiatric treatment of the 
veteran after 1989 include no reference to this alleged 
stressor, and no current diagnosis of PTSD is based on this 
alleged stressor.  Therefore, whether this incident occurred 
is not material.  

In conclusion, a clear preponderance of the evidence 
establishes that the veteran does not have PTSD.  Moreover, 
even if the Board were to concede that the veteran has PTSD, 
it cannot be the result of combat service that did not occur 
and there is no medical evidence supporting the contention 
that it is related to the veteran witnessing an individual 
being critically injured in Germany.  Accordingly, service 
connection is not warranted for this claimed disability.  




ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


